Citation Nr: 1404505	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-46 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2011, the Board remanded the issues on appeal for additional development, including VA examination and readjudication.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Jurisdiction over these claims is currently with the RO in Nashville, Tennessee.

During the course of the appeal, the RO granted service connection for residuals of traumatic brain injury (claimed as headaches resulting from head injury/fractured skull) in a September 2012 rating decision.  This grant of service connection for residuals of TBI expressly incorporated the Veteran's claimed tinnitus, as a residual of a skull fracture, and provided an initial 10 percent rating explicitly relying on the presence of tinnitus to support the rating.  As the Veteran has not expressed disagreement with the September 2012 rating decision, which grants the full benefit sought on appeal for both claims, the Board finds that the issues of service connection for residuals of traumatic brain injury and tinnitus are not in appellate status, and are not before the Board.

In November 2010, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Nashville, Tennessee (i.e., a Travel Board hearing).  A transcript of the Board hearing has been associated with the claims file.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 


FINDINGS OF FACT

1.  The Veteran sustained a left shoulder injury while in service.

2.  The Veteran has current left shoulder disabilities including arthritis and rotator cuff tendonitis.

3.  The Veteran's current left shoulder arthritis disability is related to service.

4.  The Veteran sustained a left knee injury while in service.

5.  The Veteran has a current left knee osteoarthritis disability.

6.  The Veteran's current left knee osteoarthritis disability is related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for direct service connection for left shoulder arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for direct service connection for residuals of a left knee injury, to include left knee osteoarthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claims of service connection for a left shoulder disability and residuals of a left knee injury have been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claims have been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are for application.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  

Arthritis, which includes osteoarthritis, is a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) ("degenerative joint disease", "osteoarthritis," and "degenerative arthritis" are interchangeable terms). "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis for a Left Shoulder Disability

The Veteran asserts that he sustained a left shoulder injury in service which has led to current left shoulder arthritis.  See November 2010 Board hearing transcript at 21.  Although specific injury to the left shoulder was not noted in service, the Veteran contends that the left shoulder was injured along with several other body parts in a 1974 accident, and that pain in the left shoulder has been continuous ever since.  Id. at 22-24.

Initially, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained a left shoulder injury in service.  Service treatment records show that the Veteran was seen for injuries to the head, right arm, and right hip after an automobile accident in June 1974.  The Veteran was hospitalized from June 19, 1974 to July 10, 1974 for these injuries, which on discharge were listed as an occipital skull fracture, left knee hemarthrosis, and left distal radial fracture.  The evidence weighing against a finding of in-service left shoulder injury includes treatment records from this time period that do not include complaints, symptoms, or treatment for a left shoulder injury.  Similarly, the May 1976 service separation examination and the accompanying report of medical history do not reflect a left shoulder disability.  

The evidence weighing in favor of a finding of in-service left shoulder injury includes the nature of the in-service injury and the Veteran's testimony that there was pain in the left shoulder after the accident and that these complaints received less attention because of the severity of the other injuries.  See November 2010 Board hearing transcript at 22.  Given the nature of the accident, which involved a vehicle flip and which resulted in hospitalization for over 20 days, the Board finds that the Veteran's testimony is consistent with the other evidence of record, and, therefore, credible.  As the Veteran is competent to report a history of injury and pain in the left shoulder, the Board finds that there is probative evidence sufficient to show a left shoulder injury in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (competent lay evidence is evidence provided by a person who has personal knowledge of facts and circumstances and conveys matters that can be described by a lay person); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) (recognizing that a veteran is competent to testify regarding continuous knee pain since service).  Resolving reasonable doubt on this question, the Board finds that the Veteran sustained a left shoulder injury while in service.

The Board next finds that the Veteran has a current left shoulder disability, which includes diagnoses of left shoulder arthritis and left shoulder tendonitis.  A November 2010 letter from Dr. L.R., a private physician, indicates that the Veteran has been treated for left shoulder arthritis with a history of soft tissue injury.  An April 2011 VA examination report provides a diagnosis of left shoulder rotator cuff tendonitis.

The Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran's left shoulder disability is related to service.  The April 2011 VA examiner opined that the left shoulder disability "is not related to his service."  The examiner explained that tendonitis is "typically a nutritional disorder suffered later in life."  A left shoulder arthritis diagnosis was not provided or commented on by the VA examiner because radiographic data used by the VA examiner did not support such a diagnosis for the left shoulder.

In contrast, Dr. L.R. opined that left shoulder arthritis is "likely related to the accident which occurred in 1974."  The opinion was based on review of the Veteran's claims file and personal medical treatment spanning 15 years.  In addition to this evidence, the Veteran testified that left shoulder pain has been continuous since the June 1974 automobile accident in service.  See November 2010 Board hearing transcript at 24.  The Board finds that this testimony is both competent and credible.  See Clyburn, 12 Vet. App. at 301.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his left shoulder in service and that current left shoulder arthritis is related to the in-service injury.  As such, the criteria for direct service connection for left shoulder arthritis under 38 C.F.R. § 3.303(d) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the criteria for direct service connection for left shoulder arthritis under 38 C.F.R. § 3.303(d) have been met, the Board does not reach the theory of entitlement to presumptive service connection, under either 38 C.F.R. § 3.303(b) or 38 C.F.R. §§ 3.307, 3.309 for the same disability.

Service Connection Legal Analysis for Residuals of a Left Knee Injury

The Veteran also asserts that he suffers from residuals of a left knee injury sustained in service.  Specifically, the Veteran contends that he has left knee arthritis related to the June 1974 automobile accident in service.  See November 2010 Board hearing transcript at 4-6.

The Board finds that the Veteran injured his left knee in service.  As noted above, service treatment records associated with the June 1974 automobile accident in service include a diagnosis of left knee hemarthrosis after a hospitalization period lasting several weeks.  In addition, the May 1976 service separation examination includes a history that lists the left knee hemarthrosis disability.

The Board next finds that the Veteran has a current left knee arthritis disability.  The April 2011 VA examination includes a diagnosis of left knee osteoarthritis, provided after radiographic study.  Similarly, Dr. L.R.'s November 2011 letter reflects a diagnosis of left knee arthritis.

The Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran's current left knee disability, specifically the pain and discomfort associated with left knee arthritis, is related to service.  The April 2011 VA examiner opined that left knee osteoarthritis "is a chronic degenerative changes process and is mild in nature, it is likely not to be related to his accident in the service."  However, Dr. L.R. opined that "left knee arthritis [has] a direct relationship, and [is] related to the accident which occurred in 1974."  The Veteran testified that his left knee condition has grown progressively worse as he has aged and that he has not sustained any intervening leg or knee injuries.  See November 2010 Board hearing transcript at 4-12.  The Board finds that this testimony is both competent and credible.  See Clyburn, 12 Vet. App. at 301.  A claim for service connection for residuals of a left knee injury was submitted in November 1991.  A statement by Dr. L.R. at that time reflects that the Veteran has been treated for a left knee disability for 15 years, which dates the period of treatment to approximately the date of service separation.  See December 1992 Rating Decision; November 2011 Dr. L.R. letter.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his left knee in service and that current left knee osteoarthritis is related to the in-service left knee injury.  As such, the criteria for direct service connection for residuals of a left knee injury under 38 C.F.R. § 3.303(d) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the criteria for direct service connection for residuals of a left knee injury under 38 C.F.R. § 3.303(d) have been met, the Board does not reach the theory of entitlement to presumptive service connection for the same disability.


ORDER

Service connection for left shoulder arthritis is granted.

Service connection for left knee osteoarthritis, residual so a left knee injury, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


